               Case 2:21-cv-00707-TSZ Document 12 Filed 08/04/21 Page 1 of 4




                                                                       The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9

10   ELIZABETH HOLO MASELLE,                               Case No. 2:21-cv-00707-TSZ
11                                  Plaintiff,
12                                                         JOINT MOTION FOR ADMINISTRATIVE
                     v.                                    STAY OF CASE AND ORDER
13
     TRACY RENAUD, Acting Director, United
14   States Citizenship and Immigration Services,
15                                  Defendant.
16

17

18                          JOINT MOTION FOR ADMINISTRATIVE STAY

19           The Parties jointly move the Court for an administrative stay of this matter, and agree

20   that any further requirements for service, pleadings, responsive pleadings, or answers should be

21   suspended until completion of the process described below:

22   1.      On May 28, 2021, Plaintiff Elizabeth Holo Maselle filed a Complaint, Dkt. 1, seeking

23   declaratory and injunctive relief under the Administrative Procedure Act asking this Court to set

24   aside the United States Citizenship and Immigration Services’ (USCIS) decision to deny

25   Plaintiff’s Form I-485, Application to Register Permanent Residence or Adjust Status (Form I-

26   485).

27

28   JOINT STIPULATION TO STAY AND ORDER                                   UNITED STATES ATTORNEY
     2:21-cv-00707-TSZ                                                    700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:21-cv-00707-TSZ Document 12 Filed 08/04/21 Page 2 of 4




 1   2.     On July 26, 2021, USCIS reopened Plaintiff’s Form I-485, thus vacating the decision that

 2   Plaintiff is currently challenging in this litigation. USCIS has also reopened and approved

 3   Plaintiff’s I-765 application for interim employment authorization.

 4   3.     By August 6, 2021, USCIS will issue a Request for Evidence (RFE) over this now-

 5   pending I-485 application. Plaintiff’s response will be due 87 days from the date of the RFE.

 6   Plaintiff intends to respond to the RFE and USCIS will render a new decision on Plaintiff’s I-

 7   485 application thereafter.

 8   4.     If USCIS’s new decision grants Plaintiff’s Form I-485, Plaintiff will voluntarily dismiss

 9   the case. If USCIS’s new decision does not grant Plaintiff’s Form I-485, the Parties agree that

10   Plaintiff should be granted leave to amend her Complaint to include the new decision as the

11   basis for any requested relief. In this case, the Parties agree that Plaintiff should have 60 days

12   following the issuance of USCIS’s new decision to file an Amended Complaint, if any.

13   5.     For the foregoing reasons the Parties jointly stipulate that there is good cause for an

14   administrative stay in this litigation, and a suspension of all deadlines, until 60 days after USCIS

15   issues a new decision on Plaintiff’s Form I-485. The Parties propose to provide this Court with

16   an update as to the status of this litigation within 30 days after USCIS issues a new decision on

17   Plaintiff’s Form I-485.

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   JOINT STIPULATION TO STAY AND ORDER                                    UNITED STATES ATTORNEY
     2:21-cv-00707-TSZ                                                     700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:21-cv-00707-TSZ Document 12 Filed 08/04/21 Page 3 of 4




 1      DATED this 2nd day of August, 2021.

 2   BECKNER IMMIGRATION LAW, PLLC                TESSA M. GORMAN
 3                                                Acting United States Attorney

 4   s/ Kelsey Beckner                            s/ Katie D. Fairchild
     KELSEY BECKNER, WSBA # 49090                 KATIE D. FAIRCHILD, WSBA #47712
 5   4444 Woodland Pak Avenue N., Suite B101      Assistant United States Attorney
     Seattle, WA 98103                            Western District of Washington
 6   360-602-1570                                 700 Stewart Street, Suite 5220
 7   kbeckner@becknerimmigration.com              Tel: (206) 553-7970
                                                  Fax: (206) 553-4073
 8   Counsel for Plaintiff                        Email: katie.fairchild@usdoj.gov

 9                                                Attorneys for the Defendant
     WASDEN BANIAS, LLC
10

11   s/ Geoffrey Forney
     GEOFFREY FORNEY
12   411 West Ellet Street
     Philadelphia, PA 19119
13   202-615-8315
     geoff@wasdenbanias.com
14

15   Pro Hac Vice Attorney for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION TO STAY AND ORDER                      UNITED STATES ATTORNEY
     2:21-cv-00707-TSZ                                       700 STEWART STREET, SUITE 5220
     PAGE– 3                                                   SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
            Case 2:21-cv-00707-TSZ Document 12 Filed 08/04/21 Page 4 of 4




 1                                              ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 4th day of August, 2021.
 4

 5

 6

 7                                                 A
                                                   Thomas S. Zilly
 8
                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION TO STAY AND ORDER                           UNITED STATES ATTORNEY
     2:21-cv-00707-TSZ                                            700 STEWART STREET, SUITE 5220
     PAGE– 4                                                        SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
